IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,684


EX PARTE JARED HEATH GAINES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20988 IN THE 6TH JUDICIAL DISTRICT COURT

FROM LAMAR COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to murder, and a
jury sentenced him to thirty years' imprisonment.  Applicant filed an untimely notice of appeal, and
the Sixth District Court of Appeals dismissed his appeal for want of jurisdiction.  Gaines v. State,
No. 06-06-00141-CR (Tex. App. - Texarkana, July 12, 2006).
	Applicant contends that he was denied his right to appeal because he expressed his desire to
do so, but no notice of appeal was filed until after the deadline for filing the notice or an extension
had passed. 
	Applicant's trial counsel has filed an affidavit, in which he states that he learned of
Applicant's desire to appeal from Applicant's mother after Applicant had been transferred from the
Lamar County Jail to the Texas Department of Corrections.  Despite counsel's attempts to locate
Applicant within the prison system so that Applicant could sign the appeal papers, counsel could not
do so until after the appellate deadline had passed.  
	We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 20988 from the 6th Judicial District Court of Lamar County. 
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he
may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated
as if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: May 23, 2007
Do Not Publish